DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sadlowski et al. (US 2009/0286709 A1) in view of Torres et al. (US 2012/0309945 A1).
Regarding claims 1-3, 6-10, 16 and 20-21,  Sadlowski teaches a laundry care composition comprising a novel whitening agent (thiophene-azo derivatives) or hueing agent in the amount of 0.0001 to 1 wt.%; [40], with the general chemical structures as shown below;
                
    PNG
    media_image1.png
    269
    382
    media_image1.png
    Greyscale
  ; [20], and

    PNG
    media_image2.png
    218
    486
    media_image2.png
    Greyscale
 ; [30],
Wherein the R1 in the formula corresponds to instantly claimed H or C1 alkyl at each location independently and A being an alkoxy (ETO); [20-30]. Composition is specifically effective on cellulosic articles such as cotton (i.e. 100 % cotton), linen, hemp which obviously applies to cotton fibers as well; [8].
Regarding claims 1, 16 and 20-21,  Sadlowski’s whitening thiophene-azo aryl compound is very similar to the instantly claimed structure with( C=O)N(R1)2 group, and thus an analogous chemical structure with minute spectroscopic property difference.  However, the analogous art of Torres teaches a thiophene-azo, as hueing dye, in laundry applications; [title, abstract, 28, 33-38], wherein the thiophene ring comprises only one  CN (Cyano) group and one CONH2 in its ring wherein the HSO3 is identically claimed instantly; [0091: table 1: entry 116], as shown below as thiophene to be attached to the rest of thiophene-azo hueing/whitening molecule; [33-38].
                                
    PNG
    media_image3.png
    136
    234
    media_image3.png
    Greyscale

At the time of invention it would have been obvious to a person of ordinary skill in the art to add the whitening thiophene-azo compound of Torres (with and amide group of (CO)NH2 (R1 being H)) with the motivation of providing an added Spectral effect (reflected white with different frequency) for enhancing hueing results as taught by Torres et al.  It should be noted that;  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991), [MPEP 2144.09].  
Regarding claims 11-12,  Sadlowski’s whitening thiophene does not specifically mention the whitening composition’s application on polyester (i.e. 100% polyester…etc.) material and articles, even though it teaches its application on synthetic fabrics such as cellulosic triacetate; [8].  However, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use (i.e. applicable on polyester fiber), then it meets the claim and renders it obvious.
Regarding claims 4-5, 13-15 and 20,  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and that the original specification specifies that the properties arise from a combination of specific ingredients or process step and that it is rendered obvious by the applied art.  Therefore, the claimed effects and physical properties,( i.e. degree of whiteness (two or five times more), relative hueing angle, “measurably improving the whitening effect” on cellulosic textile articles) would expectedly be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claims 17-20,  Sadlowski teaches a method of laundry care ingredients such as builders, chelating agents and hydrogen peroxide; [138-139, 58], wherein the textile articles are washed and treated with the composition and rinsed afterward; [37-37, 117].  For the “measurably improving a whitening effect on cellulosic textile” (claim 20), please see the paragraph above.  Regarding  (claim 19) Sadlowski does not teach this limitation expressly.  However, Torres in construed as indicating that the claimed hueing agent is bleach stable and furthermore, the presence of bleach is not mandated; [Tables 6A-6B, 7A].  At the time before the effective filing date of invention, it would have been obvious to make the composition bleach free, with the motivation of avoiding it possible adverse effects.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 2, 3, 4, 5, 7, 13, 14, 16, 17, 18, 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 4, 5, 11, 12, 13, 14, 19, 20, 21 and 22 of copending Application No. 17/156,805 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claim 1 corresponds to claim 1 and 13 of copending “805” application which are not identical but closely similar in scope.
Claims 2-5 correspond to claim 14 of copending “805” application which are not identical but closely similar in scope.
Claim 7 correspond to claims 2-5 of copending “805” application which are not identical but closely similar in scope.
Claims 13-14 corresponds to claims 21-22 of copending “805” application which are not identical but closely similar in scope.
Claim 16 corresponds to claim 11 of copending “805” application which are the same in scope.
Claim 17 corresponds to claim 12 of copending “805” application which are the similar in scope.
Claims 18-19 corresponds to claims 19-20 of copending “805” application which are not identical but closely similar in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./Examiner, Art Unit 1767
2022/09/08        

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767